Citation Nr: 0609778	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  95-30 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (as in effect prior to October 1, 1997) for an 
additional left knee disability, manifested by medial 
osteoarthritis and pes bursitis, as a result of a surgery 
performed at a Department of Veterans Affairs (VA) medical 
facility in July 1992.

2.  Entitlement to an initial compensable rating for 
constipation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1967 until October 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Des Moines, Iowa.

The issue on appeal was previously denied by the Board in a 
September 1999 decision.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2000 Order, the Court vacated the 
September 1999 Board decision and remanded the matter back to 
the Board for development consistent with the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

Subsequent to the December 2000 Court order, this matter was 
remanded by the Board in August 2001, November 2003, and 
August 2004.  

The issue of entitlement to an initial compensable rating for 
constipation is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The competent evidence of record does not establish that any 
additional disability of the left knee shown following VA 
surgical care in July 1992 actually resulted from such care. 


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2002) for additional 
disability as a result of VA surgery have been met. 38 
U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.358, 3.800 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of a September 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran as to the 
rating criteria for knee disabilities, nor did it apprise the 
veteran as to the law pertaining to effective dates.  
However, because the instant decision denies the veteran's 
claim of entitlement to service connection under 38 U.S.C.A. 
§ 1151, no disability evaluation or effective date will be 
assigned.  As such, there can be no possibility of any 
prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, a September 2005 
Supplemental Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination, including those associated with his July 1992 
surgery.  Also of record are lay statements submitted by the 
veteran's wife and by a co-worker of the veteran.  
Additionally, the veteran's own statements in support of his 
appeal, to include testimony provided at a December 1998 
personal hearing before the RO are affiliated with the claims 
folder.  The Board has carefully reviewed such  statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

The Board notes that a statement from the veteran was 
received in November 2005, prior to recertification of the 
appeal back to the Board following remand, without RO 
consideration.  There was no waiver of RO consideration of 
the statement by the veteran or his representative.  However, 
the content of such statement is essentially duplicative of 
the veteran's contentions previously of record and considered 
by the AOJ.  As such, he is not prejudiced by the Board's 
adjudication of the issue on the merits at this time.  A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the present claim.  

The veteran is claiming entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for additional disability as a result 
of VA surgery in July 1992.  At the outset, the Board 
observes that 38 U.S.C.A. § 1151 was revised effective 
October 1, 1997.  Those amendments apply only to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  In the present case, the veteran's claim was 
received in January 1995.  As such, the earlier version of 
38 U.S.C.A. § 1151 is for consideration.  

The old version of 38 U.S.C.A. § 1151 provides that, when a 
veteran suffers injury or aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  The regulations 
implementing that statute appear at 38 C.F.R. §§ 3.358, 
3.800.  They provide, in pertinent part, that, in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
physical condition subsequent thereto.  38 C.F.R. § 
3.358(b)(1).

Here, the veteran underwent a left knee arthroscopy and a 
left knee partial medial meniscal excision at the VA Medical 
Center in Iowa City in July 1992.  In evaluating whether the 
veteran has experienced additional disability of the left 
knee following such procedures, the Board will briefly detail 
the pertinent medical evidence of record prior to and 
following his operations.

Prior to the July 1992 surgery, VA outpatient treatment 
records dated in April 1992 and May 1992 reflect complaints 
of left knee pain.  Such complaints began approximately in 
early April of that year.  The veteran denied any history of 
trauma to the knee.  Objectively, the April 1992 report 
showed mild tenderness and mild crepitus of the left knee.  
The impression was mild degenerative joint disease.  The 
treatment plan involved hot packs and rest.  The May 1992 
report further indicated complaints of left knee pain, which 
increased by the end of the day.  The veteran also reported 
that he was unable to twist the left knee.  A July 8, 1992 X-
ray examination of the left knee produced an impression of 
mildly complex bucket-handle-type of tear of the medial 
meniscus, with no other meniscal or ligamentous abnormality.

Due to the symptomatology as described above, the veteran 
underwent surgery in July 1992.  Operative findings showed a 
posterior horn medial meniscal tear with Grade 2 and 3 
chondromalacia about the patella centrally, Grade 2 
chondromalacia about the medial femoral condyle focally, and 
diffuse Grade 2 chondromalacia about the bilateral tibial 
condyles.

Following the veteran's July 1992 left knee surgery, a 
September 1992 VA progress note revealed left knee pain, with 
an assessment of pes bursitis.  He was given an injection to 
alleviate his symptoms.  

VA outpatient treatment records dated in 1993 reflect 
complaints of persistent left knee pain which had 
progressively worsened.  Such pain limited his activities and 
he experienced discomfort descending stairs.  One report 
dated in January 1993 indicated a provisional diagnosis of 
"bursitis versus recurrent cartilage injury" was rendered.  
Also noted were chondromalacia of the patella and minimal 
degenerative joint disease.  

A treatment record dated in August 1994 continued to show 
left knee complaints.  At that time, pain and swelling were 
reported.  Additional VA clinical records dated in 1995 
further demonstrated left knee complaints.  An April 1995 
treatment report noted that the veteran's left knee pain was 
getting worse.  The assessment again was pes bursitis.    

The veteran underwent a VA orthopedic examination in February 
1995.  At that time, the veteran complained of near-constant 
medial pain in the left knee.  He also stated that it gave 
away with activity and that this occurred two to three times 
per week.  Objectively, there was tenderness over the pes 
bursa and the left knee had mild crepitus.  X-rays showed 
mild medial degenerative change.  The veteran was diagnosed 
with mild medial knee osteoarthritis and pes bursitis.  The 
examiner stated that earlier arthritic changes could be seen 
after a meniscectomy and that bursitis was usually self-
limited.  

More recent medical evidence, from 2000 through 2004 reveal 
continued complaints of left knee pain.  In December 2000, a 
neoprene knee sleeve was issued.  At that time, his diagnosis 
was moderate degenerative joint disease of the left knee.  
Clinical records dated in 2001 show that the veteran was 
given a series of Synvisc injections to manage his left knee 
pain symptoms.  In a December 2001 VA record, the veteran 
stated that his left knee gave out on occasion.  He also 
experienced weakness at times when rising to standing 
position.  The veteran was taking sulindac for his 
symptomatology.  A June 2004 VA outpatient treatment report 
indicated severe left knee pain with movement of the knee.  
X-rays taken at that time showed mild to moderate 
osteoarthritis of the left knee.  

The evidence detailed above arguably demonstrates that the 
veteran's disability picture with respect to the left knee 
has worsened following his left knee operation in July 1992.  
Indeed, the veteran indicated at his December 1998 personal 
hearing before the RO that he was taking medication including 
anti-inflammatories and Tylenol for his left knee 
symptomatology.  (Transcript "T," at 4-5).  His left knee 
limited his walking and slowed down his ability to perform 
chores such as mowing the lawn and shoveling snow.  He also 
indicated that he had a knee brace, which he wore 
infrequently.  (T. at 6.)  The veteran stated that, in his 
opinion, his left knee disability worsened after his surgery.  
(T. at 14.)  Furthermore, in an October 2005 statement, the 
veteran reported that he was able to run prior to his July 
1992 surgery.  Afterward, he could not run on consecutive 
days and, eventually, was unable to run at all.  This was 
also reported by the veteran's spouse in a communication 
received in March 2003.  Additionally, correspondence dated 
in February 2003 from S. A. M. indicated that, the veteran 
had to greatly reduce his work as a soccer referee following 
his knee surgery.  

Based on the foregoing, it can be concluded that there was 
additional left knee disability following the veteran's VA 
surgery in July 1992.  However, such does not serve as a 
basis for a grant of compensation under 38 U.S.C.A. § 1151 in 
the present case.  Indeed, compensation is not payable if 
additional disability or death is a result of the natural 
progress of the injury or disease for which the 
hospitalization, etc., was authorized.  38 C.F.R. § 
3.358(b)(2).   Furthermore, the additional disability or 
death must actually result from VA hospitalization or medical 
or surgical treatment and not be merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1), (2).  

In the present case, there is no competent opinion showing 
that any additional disability of the left knee was the 
actual result of VA surgical treatment.  Rather, the record 
contains two opinions to the contrary.  First, a VA examiner 
in September 1995 noted that arthroscopy is a very benign 
procedure which could not be held responsible for pes 
bursitis or any other bursitis.  He also stated that the July 
1992 surgery found an overgrowth of synovium membrane.  He 
explained that any increase or decrease in synovial fluid was 
indicative of an injury and added that the arthroscopic 
surgery performed on the veteran would not have caused any 
insufficiency in the synovial fluid of the knee.  

In December 1997, another VA physician offered an opinion 
regarding whether the veteran's July 1992 VA surgery caused 
any additional disability of the left knee.  After reviewing 
the VA records associated with the operation, the VA examiner 
found no evidence of any complications during the arthroscopy 
or the partial medial meniscectomy conducted in July 1992.  
Indeed, the veteran was placed on physical therapy following 
the operations and evidently went home the same day.  He 
further added that there was absolutely no evidence that the 
veteran's post-surgical knee problems resulted from his 1992 
surgery.  In so stating, he observed that, at the time of the 
surgery, the veteran had chondromalacia of the patella and 
tibial plateaus in addition to the torn meniscus which was 
operated on.  The VA examiner therefore concluded that the 
veteran seems to have symptoms from early degenerative 
changes in the left knee and from a pes bursitis which were 
not related to the VA surgery performed in 1992.  

Based on the foregoing, the claims file contains two opinions 
which hold that any additional disability of the left knee 
shown following the VA surgeries performed in July 1992 were 
not related to such operations. Such opinions are consistent 
with the evidence of record and the December 1997 opinion 
explicitly noted that the VA records associated with the 
surgeries had been reviewed.  For these reasons, the opinions 
are found to be highly probative.  Moreover, there is no 
competent evidence refuting such opinions.  The veteran 
himself has expressed his belief that the July 1992 surgeries 
performed by VA caused additional left knee disability.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the evidence of record fails to establish that 
any additional disability of the left knee resulted from VA 
surgical treatment performed in July 1992.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(as in effect prior to October 1, 1997) for additional left 
knee disability, manifested by medial osteoarthritis and pes 
bursitis, as a result of a surgery performed at a Department 
of Veterans Affairs (VA) medical facility in July 1992, is 
denied.




REMAND

In an August 2004 rating action, service connection was 
established for constipation, and the veteran was assigned a 
noncompensable evaluation effective July 24, 2003.  In a 
February 2005 statement, the veteran expressed his 
disagreement with the August 2004 determination and stated 
his belief that a compensable evaluation was warranted for 
his constipation.  The evidence of record does not reflect 
that a statement of the case (SOC) has been issued in 
response to the veteran's notices of disagreement, pursuant 
to 38 C.F.R. § 19.26 (2005).  

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including 
issuance of a SOC, on the appeal 
initiated by the veteran from an August 
2004 rating action which assigned a 
noncompensable initial evaluation for 
constipation.  The veteran and his 
representative should be clearly advised 
of the need to file a substantive appeal 
if the veteran wishes to complete an 
appeal from that determination.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


